Citation Nr: 1219330	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or permanent housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel






INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file contains insufficient medical evidence for the Board to determine whether the Veteran is in need of regular aid and attendance or is permanently housebound due to service-connected disabilities, non-service connected disabilities, or whether it is possible to separate out the effects of the nonservice-connected and service-connected disabilities in this regard.  

The Veteran has contended that he is entitled to special monthly compensation (SMC) because memory problems caused by his service-connected anxiety disorder, not otherwise specified, with many PTSD symptoms, cause him to need the regular aid and attendance of another person.  In his September 2010 claim, he also asserted entitlement to SMC based on housebound status.  

SMC is payable if, as the result of service-connected disability, the Veteran has is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following factors will be accorded consideration in making this determination:  the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Service connection has been established for bilateral sensorineural hearing loss, evaluated as 50 percent disabling since September 2010 and as 40 percent disabling prior to September 2010; anxiety disorder, not otherwise specified, with many PTSD symptoms, evaluated as 30 percent disabling since July 2004, and tinnitus, evaluated as 10 percent disabling since November 2003.  A total rating based on individual unemployability was established effective July 2004.  Nonservice-connected  disabilities include an eye condition and diabetes mellitus type II.  

In his September 2010 claim, the Veteran reported that he requires the aid of his spouse for many daily activities.  He submitted a Care Expense Statement completed by his spouse in which she indicated that she provides services for him including assisting in bathing and dressing, administration of medication, and mental therapy.  He provided a statement that his spouse helps him shower, dress, eat and accomplish other tasks.  His spouse has reported that the Veteran's memory is impaired to the point where he is unable to take required medication and adhere to a diet necessary for his diabetes.  In a statement received in March 2011, his sister stated that the Veteran needs regular aid and attendance because of weakness, falls, difficulty reading, hearing, and remembering to take necessary medications, and because he has bathroom related accidents.  

Of record is a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, signed by "J.S.," M.D. in March 2011.  In a section for complete diagnosis, Dr. J.S. provided history of stroke, diabetes mellitus, chronic heart failure, urine incontinence, and unsteady gait.  In a section for what disabilities restricted the listed activities or functions, Dr. J.S. listed chronic heart failure, unsteady gait, and fall risk.  Dr. J.S. indicated that the Veteran is able to feed himself, is not legally blind, does not require nursing home care so long as his spouse is able to help him, is not able to prepare his own meals, and needs assistance in bathing and tending to other hygiene issues - which he explained as his spouse helping him shower but that the Veteran is able to take a sponge bath most of the time.  Dr. J.S. indicated that the Veteran required medication management and explained that his spouse takes care of placing his medication in pill box and giving it to him and places his eye drops in his eyes and noted that the Veteran does not remember if he has taken his medication.  Dr. J.S. also indicated that the Veteran had disabilities or limitations associated with all of his extremities.  As to pathology that affects the Veteran's ability to perform self care, Dr. J.S. listed urine incontinence, memory loss, and poor balance.  Dr. J.S. stated that the Veteran was homebound.  He indicated that the Veteran required the aid of canes, braces, crutches or the assistance of another person for locomotion over a distance of 20 feet.  

In January 2011, VA afforded the Veteran a medical examination with regard to this claim.  In a section addressing the his ability to protect himself from the daily hazards or dangers of his environment, the examiner referred to physical conditions of dizziness of once or more per day, congestive heart failure with treatment with fluid pills, and insulin treatment.  The examiner also stated that the Veteran has severe short-term memory loss.  As to limitations, the examiner referred to the Veteran's limited ability to walk, vision difficulties, decreased range of motion of the spine, abnormal functioning of the upper and lower extremities, and unsteady balance.  The examiner commented that the Veteran's spouse was his sole caretaker and due to her health problems she was unable to assist the Veteran as much as she had previously.  The examiner referred to the Veteran's hearing loss as profound to severe, noting audiology findings and opined that "[t]his significant degree of hearing loss combined with his service connected PTSD symptoms would make him a good candidate for Aid and Attendance."  

Also associated with the claims file are reports of a December 2010 PTSD examination and a May 2011 general medical examination.  The psychiatric section of the December 2010 PTSD examination report includes that the Veteran was unable to do serial 7's, could not spell a word forwards and backwards, and had intact orientation as to person and place but not as to time.  The examiner indicated that the Veteran had normal immediate memory but moderately impaired remote memory and severely impaired recent memory.  The examiner also referred to the Veteran's cognitive problems.  He stated that the Veteran's activities of life, some abilities to take care of himself, his mobility, and his recreation pursuits had all declined but it was the examiner's opinion that these were mostly due to age, his medical problems, and his declining cognitive abilities rather than PTSD.  

In the May 2011 general medical examination report, the examiner stated that the Veteran had a significant history of cerebrovascular disease, including transient ischemic attacks in 2003, and strokes in 1997, July 2006, and either a stroke or a transient ischemic attack in April 2011.  She stated that the Veteran's spouse reported that it was increasingly difficult to care for him and that his memory had gotten worse since the stroke.  Also noted was that the Veteran was taking medication for dementia.  The examiner indicated that his injury had occurred after active service.  

In a section of the report for functional history, the examiner indicated that the Veteran has short term memory problems which require a caregiver to dispense medication and that he can no longer be left at home alone.  She then listed ten separate findings with regard to the Veteran's unemployability.  The sections regarding his short term memory deficit and judgment and need of assistance in bathing, dressing, and transfers list as the related condition his cerebrovascular disease and dementia.  

Of note, neither dementia nor cerebrovascular disease are conditions for which service connection has been established.  There is no evidence showing that his dementia is the result of his service-connected anxiety disorder, not otherwise specified, with many PTSD symptoms.  

The Board is thus presented with conflicting medical evidence.  The January 2011 examination report in which the examiner indicated that the Veteran is a good candidate for aid and attendance.  That report however does not address his stroke, either the most recent one or his past strokes and transient ischemic attacks.  Nor does the report refer to how his memory and hearing loss affect his ability to protect himself from the hazards or dangers of his environment or otherwise result in his need for regular aid and attendance.  Rather, the report appears to focus more on his physical limitations, other than those caused by hearing loss.  Similarly, Dr. J.S. does not differentiate the effect of the Veteran's nonservice-connected cerebrovascular disease from his service-connected psychiatric disability.  The May 2011 report links his memory loss and inability to care for himself to his cerebrovascular disease but it is unclear from this report how much of his memory loss is due to the April 2011 stroke and how much is due to previous strokes, as opposed to whether any is due to his service-connected anxiety disorder, not otherwise specified, with many PTSD symptoms.  

For these reasons, the evidence of record is insufficient for the Board to determine whether the Veteran needs for regular aid and attendance, or is permanently housebound, because of service-connected disabilities as opposed to nonservice-connected disabilities, or if it is not medically possible to separate the effects of the service-connected disabilities and nonservice-connected disabilities as to what causes such need, if any, for aid and attendance or results in his being permanently housebound.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for a special VA aid and attendance/housebound examination to determine whether his service-connected hearing loss, tinnitus, and/or anxiety disorder, not otherwise specified, with many PTSD symptoms, result in a need for the regular aid and attendance of another person or render him permanently housebound.  The claims folder must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  The examiner is asked to address the following:

(a)  Does the Veteran's service-connected hearing loss, tinnitus, and/or anxiety disorder with PTSD symptoms result in a need for the regular aid and attendance of another person or render him housebound?  A complete rationale should be provided for any conclusions reached.  

The examiner must discuss whether psychiatric symptoms, including memory loss and dementia, are due to his service connected anxiety disorder, not otherwise specified, with many PTSD symptoms, as opposed to any other condition, including any stroke or transient ischemic attack.  If the examiner determines that the psychiatric symptoms that render him in need of regular aid and attendance are due to his dementia, the examiner must provide an opinion as to whether the dementia is due to his service-connected anxiety disorder, not otherwise specified, with many PTSD symptoms.  If the examiner determines that the psychiatric symptoms that render him in need of regular aid and attendance are due to a stroke or transient ischemic attack, the examiner must provide an explanation as to the date of such event and whether the Veteran's psychiatric symptoms, to include memory loss, rendered him in need of the regular aid and attendance of another person or caused him to be permanently housebound, prior to that cerebrovascular event.  

(b)  If the examiner cannot express any of the requested opinion, the examiner should explain the reasons therefor.  If the examiner cannot separate the effects of his service-connected anxiety disorder, not otherwise specified, with many PTSD symptoms, from nonservice-connected conditions as far as psychiatric symptoms, such as memory loss, the examiner must so state and provide an explanation.  

2.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.  

3.  Thereafter, the RO/AMC should readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran and the Veteran's representative, if any, should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



